                          Case 1:19-cv-00210-RA Document 26 Filed 09/24/19 Page 1 of 3
                           Case 1:19-cv-00210-RA                                   flt 25 Filed 09/11/19 Page 1 of 4
David P. Grey- Ret.                                                                ,                                                Reril:Lk
Robert E. Grey                                                                                                                      360 Main Street
                                                                                                                                    F9rmingdale, New Vork 1'1735
Brian P. O'Keefe
                                                                                                                                    (516) 2491342
Daniel A. Dutton                                                                                                  ~ fi ['i\!,Jil.f G'.~ya Wt1jy[t'nf'
                                                                                                                  ~ ~                       ~ 1. W r~ r, ·,
                                                                                                                                                 1

Alissa P. Gardos                                                                                                      \    ·,   •   •,     ,·,       --    I,\


                                                                                                                  ~v~·li~,.;~t_-; i :~'JLJ1tJt~      1
Sherman B. Kerner
Christa M. Collins
                                                         GREY            a     GREY, LLP
Sanjai Doobay                                                      Attorneys at Law                                       LSDC-SD:\Y
Ronald L. Epstein                                                                                                         DOCL'ME:\'.T
Peter Tufo                                                                                                      1         F:LECTRO'1ICALLY FILED
Steven D. Rhoads                                                                                                          DOC#:
Evelyn F. Gross
Andra Fraiberg-Vetro
                                                                                                                • 1

                                                                                                               ..;:   __  I) \ l E ~--11-,
                                                                                                                                        E-D-:-==1.--i/':--) (-1- Y~I
Stuti Desai
Stuart S. Muroff
~farihi::il r,nmi::>7
                                                                                        September 10, 2019
              Honorable Magistrate Judge Ronnie Abrams
              United States Magistrate
              Southern District of New York
              500 Pearl Street
              New York N.Y.10007

              Re: Rafael Figueroa v. Irene Yagudaev and Solomon Yagudaev
              DocketNo. 19-cv-210


              Dear Magistrate Abrams:

              We represent the Plaintiff, Rafael Figueroa in the above-referenced matter and make this Motion
              seeking leave under Federal Rule 15 ( a) to Amend the Complaint to add additional Defendants based
              on some recently disclosed discovery and investigation. Attached herewith is the proposed Amended
              Complaint.

              This Labor Law and common law negligence action involves a construction accident that occurred
              on October 20, 2017 at 110-48 Jewel Avenue, Queens, New York while Plaintiff was putting sheet
              rock in an elevator shaft and an unsecured board and scaffold that he was standing on shifted causing
              him to fall several stories below onto a large amount of debris. Unfortunately as Mr. Figueroa had
              been recently transferred to the subject jobsite he was unfamiliar with the identity of any
              subcontractors working at the job. Both Defendants and Third-Party Defendant, NRG Magic
              Construction respectively responded to Plaintiffs demands for discovery and subpoena for records
              with various subcontractor agreements and permits which identify some subcontractors who were
              also performing work including elevator work at the location of my clients accident and whom may
              have placed the board and scaffolding down and also created the pile of debris located at the bottom
              of the shaft. As such we believe they are necessary parties to this action and do not believe after
              discussion with Defense counsel that they will oppose the motion and in fact believe they will join in
              the requested relief.

-------~----
 NASSAU                    SUFFOLK•                     QUEENS                         MANHATTAN              BRONX•
                                                                                                                                                                 --
                                                                                                                                                          WESTCHESTER•
  360 Main Street           646 Main Street              118-35 Queens Boulevard       111 Broadway           305 East 149th Street                    300 Hamilton Avenue
  Farmingdale, NY 11735     Port Jefferson, NY 11777    Suite 1505                      Suite 809             Second Floor                            Suite 209
  (516) 249-1342           (631) 249-1342                Forest Hills, NY 11375         New York, NY 10006    Bronx, NY 10451                         White Plains, NY 10601
  'By Appointment Only                                 (718) 268-5300                  (212) 964-1342        (718) 268-5300                          (914) 984-2292
         Case 1:19-cv-00210-RA Document 26 Filed 09/24/19 Page 2 of 3
           Case 1:19-cv-00210-RA Document 25 Filed 09/11/19 Page 2 of 4



. Rule 15(a) of the Federal Rules of Civil Procedure instructs courts to "freely" grant leave to
amend a complaint "when justice so requires." Courts may deny leave to amend only when "there
is a substantial reason to do so." Friedl v.City of New York, 210 F.3d 79, 87 (2d Cir. 2000).

Plaintiff, Mr. Figueroa was seriously injured in the subject accident and has since undergone two
surgeries with the potential third surgery to be scheduled. He has remained 100% disabled due to
this accident for almost two (2) years. As such it is clear that determining the responsible party or
parties for Plaintiffs accident is of utmost importance and justice requires that Plaintiff be allowed
to amend its complaint to add these additional companies to allow him the best chance at recovery.
Failing to pennit these additional parties to be added would substantially prejudice both Plaintiff and
Defendant.

Wherefore, Plaintiff herein requests that this Honorable Court grant Plaintiff leave to file and serve
the proposed amended complaint. This is our first request to amend the pleadings. A copy of this
motion by letter was emailed to Defense Counsel on the morning of September 10, 2019 and mailed
to all proposed amended parties. Plaintiff also requests that should amendment be permitted that this
matter be scheduled thereafter for a discovery conference so that we can have all parties participate.
Plaintiff thanks the court for its attention and courtesies in these matters.



                                               Ve    truly y.JL.·!.rs,
                                                      ~ ~~ey,/LL~.
                                                    1/Ii'-(_~>
                                                                       , ·.· .
                                                          (,/ ( Ir,····.
                                               Evelyn F/Gr ss
                                                          I
                                                                           ,
                                                                               1)
                                                                         ..· •· ..

                                                                               ..
                                                                                       . ...
                                                                                    (1-,;·11
                                                                                        ;,tS~}


EFG
Emailed to Mr. Roman Shayk, Brand Glick Brand
                                                       Application granted. Plaintiff shall file his proposed
CC: Inclinator Elevette Co. of New York, INC.          Amended Complaint on the docket as his First Amended
     1213 Teaneck Road                                 Complaint. A status conference will take place on
    Teaneck, New Jersey 07666                          October 24, 2019, at 11 :00 a.m. in which all parties,
                                                       including those added in the First Amended Complaint,
       APS Electric, Inc,                              shall attend. No later than one week in advance of the
                                                       conference the parties shall submit a joint status letter
       257 54 th Street, 2nd Floor
                                                       and a proposed revised case management plan. Plaintiff
       Brooklyn, NY 11220                              shall serve a copy of this order on the newly added
                                                       Defendants, together with the amended Summons and
       New York Plumbing Works Inc.                    First Amended Complaint, by October 3, 2019.
       109-25 Corona Avenue
       Corona, New York 11368                          SO ORDERED.


       R.C.M. Electric Corp.
       1915 McDonald A venue, 1st Floor
       Brooklyn, New York 11223
                                                       Ronnie Abrams, U.S.D.J.
                                                       September 24, 2019
       Case 1:19-cv-00210-RA Document 26 Filed 09/24/19 Page 3 of 3
         Case 1:19-cv-00210-RA Document 25 Filed 09/11/19 Page 3 of 4



Page 3
September 10, 2019



      Sal D 'Amico Construction, Inc.
      145-40 23 rd Avenue
      Whitestone, New York 11357

      Giron Contracting Inc.
      147-20 75 th Avenue
      Kew Garden Hills, NY 11367
